 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney                                                       FILED
 3 2500 Tulare Street, Suite 4401                                                        May 25, 2021
   Fresno, CA 93721                                                                   CLERK, U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF CALIFORNIA
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,
                                                        CASE NO. 1:21-CR-00115-DAD-BAM
11                           Plaintiff,
12                                                      MOTION AND ORDER TO UNSEAL
              v.                                        INDICTMENT
13
     WESLEY TSUKAMOTO et al.,
14                  Defendant.
15

16          The Indictment in this case, having been sealed by Order of the Court on April 29, 2021, and it

17 appears that it no longer need remain secret as to the listed defendants,

18          The United States of America, by and through Phillip A. Talbert, Acting United States Attorney,

19 and Stephanie M. Stokman, Assistant United States Attorney, hereby moves that the attached redacted

20 Indictment in this case, and the docket as to defendant Rick Lee Hutchinson be unsealed and made

21 public record.

22
      Dated: May 25, 2021                                    PHILLIP A. TALBERT
23                                                           Acting United States Attorney
24

25                                                    By: /s/ Stephanie M. Stokman
                                                          STEPHANIE M. STOKMAN
26                                                        Assistant United States Attorney
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL                1
 1                        IN THE UNITED STATES DISTRICT COURT FOR THE

 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,
 4                                                     CASE NO. 1:21-CR-00115-DAD-BAM
                                 Plaintiff,
 5
                           v.                          ORDER TO UNSEAL INDICTMENT
 6
     WESLEY TSUKAMOTO et al.,
 7
                                Defendant.
 8

 9

10          Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the redacted
11 version of the Indictment filed on April 29, 2021, and docket pertaining to defendant Rick Lee

12 Hutchinson, be unsealed and become public record.

13

14
             May 25, 2021
     DATED: _____________                               _______________________________
15
                                                        HON. SHEILA K. OBERTO
16                                                      U.S. MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


      MOTION AND PROPOSED ORDER TO UNSEAL              2
